Citation Nr: 1753106	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  12-22 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to November 3, 2011, and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, prior to November 3, 2011.


REPRESENTATION

Veteran represented by:	John S. Berry Jr., Attorney-at-Law


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran serviced on active duty from January 1968 to January 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2015, the Board remanded the claims for further development.  

After the most recent Supplemental Statement of the Case (SSOC) was issued, additional evidence has been associated with the claims file.  However, in an April 2017 correspondence, the representative asserted that the Veteran wished to waive RO jurisdiction over newly submitted evidence.  As such, the Board will proceed to adjudicate the claims with no prejudice to the Veteran.


FINDINGS OF FACT

1.  For the period prior to November 3, 2011, the Veteran's PTSD symptomatology does not more nearly approximate occupational and social impairment with reduced reliability and productivity.

2.  For the period beginning November 3, 2011, the preponderance of the evidence shows that the Veteran's PTSD symptomatology does not more nearly approximate total occupational and social impairment occupational and social impairment.

3.  Prior to November 3, 2011, the Veteran does not meet the schedular requirement for TDIU, and the record does not suggest that the disability rendered him unable to obtain or maintain substantially gainful employment so as to warrant referral for extraschedular consideration.




CONCLUSIONS OF LAW

1.  For the period prior to November 3, 2011, the criteria for an initial disability rating in excess of 30 percent, for the Veteran's service-connected PTSD, have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  For the period beginning November 3, 2011, the criteria for an initial disability rating in excess of 70 percent, for the Veteran's service-connected PTSD, have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

3.  For the period prior to November 3, 2011, the criteria for entitlement to TDIU are not met.  38 U.S.C. §§ 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veteran's Claim Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

VA's duty to notify was satisfied by a letter dated in February 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty to assist the Veteran.  VA obtained all relevant medical records and evidence identified by the Veteran.  These records have been associated with the claims file.  The Veteran has not identified any additional pertinent evidence that is outstanding and available.  Further, VA afforded the Veteran appropriate VA medical examinations in March 2010 and June 2013.

II.  Stegall compliance

In July 2015, the Board remanded the claims for additional development.  The Board instructed the RO to obtain the Veteran's SSA records, and then readjudicate the claims.  In February 2017, the RO obtained the SSA records.  In March 2017 Supplemental Statement of the Case (SSOC), the RO readjudicated the Veteran's claims.  The Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

III.  Increased Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria provide that a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF of 61 to 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replaced them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015). 

The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  As the Veteran's claim was pending before this date, the amendment is not applicable.

A.  Increased Rating in excess of 30 percent for PTSD

An April 2010 rating decision granted service connection for PTSD, and assigned a 30 percent evaluation, effective March 10, 2009, the date of the claim for service connection.  During the pendency of the appeal, a June 2013 rating decision granted an increased evaluation of 70 percent beginning November 3, 2011.  Therefore, the question is whether an evaluation in excess of 30 percent is warranted prior to November 3, 2011, and whether an evaluation in excess of 70 percent is warranted thereafter.  

In April 2009, the Veteran was assessed at MH-Intake PTSD Evaluation: Mental Health Note.  During the assessment, the Veteran stated that he saw more death and dying than most adult men.  See Medical Treatment Record-Government Facility entered in VBMS in December 2009, page 20.  He stated that after his return from Vietnam, he was divorced three times.  The Veteran stated that he isolated himself and used any drug he could to suppress the horrible memories.  He endorsed being very hypervigilant and hearing noises that other people did not hear.  The Veteran stated that he had trouble falling asleep, poor concentration, very detailed nightmares, felt hopeless and emotionally numb, was bothered by loud noises, and had trouble thinking clearly.  Id. 

During the examination, the Veteran was casually dressed with good grooming and appearance, and fair hygiene.  The Veteran made casual eye contact.  His manner was pleasant and cooperative.  His speech was of a normal rate and rhythm.  He was depressed/anxious.  His thought process was linear.  The examiner noted that while describing his traumatic event, the Veteran experienced fear, helplessness, and/or horror.  The Veteran experienced intrusive thoughts, dreams/nightmares; flashbacks; intense psychological reaction when exposed to stimuli; avoided thoughts, feelings, conversations, activities, places, people; had the inability to recall; diminished interest or participation; felt detached or estranged; restricted range of affect; foreshortened future; difficulty falling/staying asleep; irritability; outbursts of anger; difficulty concentrating; hypervigilence; and exaggerated startle response.  The Veteran denied suicidal and homicidal attempts; however, he had suicidal ideation/intent/plan.  The examiner noted that the Veteran had clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran's GAF Score was 41.  See id. at 22-24.

From May to October 2009, the Veteran was seen at the Sacramento VAMC regarding his PTSD.  During the examinations, the examiners noted that the Veteran was casually dressed, pleasant, cooperative, and engaging.  His speech was at a normal rate and volume; prosody continued to be bright to anxious.  The Veteran remained anxious, and his affect was within an appropriate range.  See Medical Treatment Record-Government Facility entered in VBMS in December 2009, page 6, 7, 11.  In May 2009, the Veteran admitted to passive thoughts of "wishing this were over" but stated that he was "too chicken to kill myself."  Id. at 15.  In May and June 2009, he had a constricted affect and anxious and depressed mood.  See id. at 11, 13, 16.  In October 2009, the Veteran denied suicidal/homicidal/assaultive ideation/intent/plan.  His thought process was logical and coherent.  His thought content included those of frustration, and he was sensitive to criticism.  The examiner did not note any psychotic symptoms or cognitive deficits/memory impairment.  The Veteran's judgment/insight was questionable to fair.  See id. at 7-8.  In June 2009, his GAF score was 50.  See id. at 13.  The examiner confirmed the Veteran's PTSD.

In March 2010, the Veteran underwent a VA examination.  The Veteran had been married four times and has a total of five children.  He had been married to his fourth wife for 26 years.  The Veteran stated that was close to all of his children and reported that the support of his family had given him motivation to move on with his life.  He worked for the state as a clerk; however, he reported staying away from other workers.  He stated that he preferred to be alone.  The Veteran lived with his wife and youngest son.  The Veteran's wife did most of the house chores; however, the Veteran was capable of managing his finances.  The examiner assigned a GAF score of 55.

The examiner noted that the Veteran was casually dressed.  During the examination, the Veteran was pleasant and cooperative.  He reported that his mood was usually depressed.  His affect was appropriate to context.  His speech was spontaneous.  The rate, volume and tone of his speech were normal.  There was no loosening of association or no flight of ideation in his thought process.  However, he reported intrusive thoughts about his Vietnam experiences.  The Veteran denied hallucinations and suicidal ideation.  He was not delusional.  His insight and judgment were deemed fair.  The Veteran was oriented to person, place, time, and situation.  He was able to recall two out of three words after a minute.  His short-term and long-term memories were intact.  He was able to spell world backwards.  The examiner diagnosed the Veteran with PTSD.  

In May 2010, the Veteran was seen at the Sacramento VAMC.  The examiner noted that the Veteran posed no-to-low risk of harm to himself or to others.  See Medical Treatment Record-Government Facility entered in VBMS in August 2010, page 6, 7.  The Veteran's strength included having supportive family and/or friends.  See id.  The Veteran experienced poor sleep related to depression and anxiety, irritable mood which affected his relationships at home and at work.  See id. at 9.  The Veteran's GAF score was 55.  Id. at 8.  The examiner confirmed the PTSD diagnosis.

In August 2010 and June 2011, the Veteran was seen at the Sacramento VAMC: Mental Health Medication Mgt. Note.  See Capri entered in VBMS in June 2017, id. at 672, 679.  The examiner noted that the Veteran was dressed in t-shirt and shorts and had adequate grooming and hygiene.  Id. at 673, 680.  Throughout the examination, the Veteran was pleasant and engaging.  His speech was quick-paced with normal volume, fluent and spontaneous, somewhat anxious prosody.  His mood ranged from mildly dysphoric or anxious, with wide range of affect.  The Veteran's thought process was logical and coherent.  There was no psychotic symptoms evident or cognitive deficit/memory impairment.  The Veteran's judgment and insight were questionable.  The examiner confirmed the PTSD diagnosis.  See id. at 673, 680-81.

In August 2011, the Veteran was seen at the Sacramento VAMC: Mental Health Medication Mgt. Note.  See id. at 665.  The Veteran reported that he was sent home from work for "not making sense."  The Veteran's wife reported that the Veteran was having concentration and memory problems.  She further stated that the Veteran seemed as though he was afraid to go to sleep and was avoiding his CPAP machine.  The examiner noted that the Veteran was appropriately dressed.  See id.  The Veteran was quite pleasant and engaging.  His speech was quick-paced with normal volume, fluent and spontaneous, and irritable prosody.  The Veteran was irritable with appropriate range of affect.  His thought process was logical and coherent.  There was no psychotic symptoms evident or cognitive deficits/memory impairment.  His judgment was questionable and insight fair.  See id. at 666.

In October 2011, the Veteran was seen at the Sacramento VAMC.  Id. at 662.  His wife confirmed that his memory seemed quite impaired, and he was easily confused.  The wife also confirmed that the Veteran did not receive his medication, and this attributed to his poor sleeping habits.  She also stated that he was quite irritable.  The examiner noted that the Veteran was appropriately dressed in a t-shirt and shorts.  He had adequate grooming and hygiene.  He had a quick-paced gait, looked very tired, and a touch restless.  The Veteran was pleasant and cooperative, a bit terse at times, less engaging.  His speech was quick-paced, normal volume, fluent and spontaneous, irritable prosody.  His mood was irritable with constricted affect.  He denied suicidal/homicidal/assaultive ideation/intent/plan.  His thought process was logical and coherent.  The Veteran stated that he had "worms" on his bed at night.  The examiner noted that the Veteran's judgment was questionable and insight fair.  The examiner confirmed the Veteran's PTSD diagnosis.  Id. at 664.

Following careful review of all the evidence of record, to include the Veteran's VA treatment records and his VA examination report, the Board finds that prior to November 3, 2011, the Veteran's PTSD was manifested by symptomatology most closely corresponding to the currently assigned 30 percent rating.  The Veteran's examiners noted hypervigilence, trouble falling asleep, poor concentration, nightmares, feelings of hopelessness, and trouble thinking clearly.  The Veteran's examiners assigned GAF scores of 41 and 50, which generally indicates serious symptoms or any serious impairment in social, occupational, or school functioning.  However, the examiners found the Veteran's thought process to be logical and coherent, and there was no evidence of psychotic symptoms or cognitive deficit or memory impairment.  The examiners found the Veteran's judgment to be questionable and insight fair.  The examiners also noted that evidence from that period show that the Veteran was generally able to function satisfactorily, with routine behavior, self-care, and normal conversation.  During his March 2010 VA examination, the Veteran stated that he worked for the state as a clerk.  The Veteran denied hallucinations and suicidal ideation.  He was not delusional.  His insight and judgment were deemed fair.  The Veteran was oriented to person, place, time, and situation.  He was able to recall two out of three words after a minute.  His short-term and long-term memories were intact.  He was able to spell world backwards.  The examiner noted that the Veteran was capable of managing his own finances.  The examiner assigned a GAF score of 55 which indicated moderate symptoms or moderate difficulty in social, occupational, or school functioning.  In viewing the evidence in its entirety, the Board finds that the Veteran's overall disability picture is most consistent with a 30 percent evaluation.  Therefore, a rating in excess of 30 percent, prior to November 3, 2011, is not warranted.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board has considered the lay evidence offered by the Veteran and on his behalf.  This includes the statement submitted by his representative stating that the Veteran's symptoms prior to November 3, 2011 more nearly approximates a 70 percent rating.  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Board finds that the greater weight of the evidence is against finding that the Veteran's PTSD more nearly approximates occupational and social impairment with reduced reliability and productivity during this period.  Therefore, a rating in excess of 30 percent is denied.

B.  Increased Rating in excess of 70 percent for PTSD

The Veteran was hospitalized from November 3-9, 2011.  See Capri entered in VBMS in June 2017, page 536.  From November 4 through the 8, the Veteran was disoriented with short span of attention.  See id. at 612.  He experienced intermittent severe agitation and paranoia.  See id. at 602.  He Veteran was oriented to person but slightly disoriented/confused (i.e. answering to neighboring bed's conversations and had been needing frequent re-directing by the bedside sitter).  His affect was inappropriate, defensive, and blunted/flat.  He experienced auditory or visual hallucinations.  He demonstrated inappropriate/unsafe response to commands or requests, and pulled at lines and tubes.  His speech was clear and appropriate.  See id. at 565, 568, 603, 606.

On November 9, 2011, the Veteran remained in a good mood.  The day before the appointment, the Veteran's wife observed that he was having only illusions, seeing one thing and interpreting it as something else.  She further stated that he had had true hallucinations before but not in the last few days.  During the examination, the Veteran was alert, cooperative, well related, dressed in hospital clothes, and adequately groomed.  His speech was slow with decreased volume, tone, and rate.  His thought process was mostly goal-directed and less tangential.  He did not admit to delusions and did not appear to be responding to hallucinations.  His mood was good and affect was euthymic, congruent to stated mood, slightly decreased range, and stable.  There was no current passive or active suicidal or homicidal ideation.  His judgment was poor but slightly better and insight was fair to poor.  The examiner noted that the veteran experienced continued delirium which had improved.  However, he had confusion and illusions.  The Veteran was sleeping, and there was no indication of a physiologic derangement although his mental state had improved after his cardiovascular state had improved.  See id. at 545-46.  The Veteran was discharged from the hospital.  See id. at 557.

In November 28, 2011, the Veteran reported feeling better; however, still experienced some shortness of breath at times, his sleep remained poor (albeit better than prior to hospitalization in ICU).  See Capri entered in VBMS in June 2017, page 535-36.  The examiner noted that the Veteran was casually dressed, shaved with good grooming and hygiene.  The Veteran was not agitated, was pleasant, cooperative, and engaging.  His speech was quick-paced but at a normal volume, a bit rambling, and anxious prosody.  His mood was anxious with appropriate affect.  There was no suicidal or homicidal ideation reported, thought process was much more coherent, although he still had some tendency to tangent.  The Veteran described some events which were likely delusions while delirious, but he was able to reality test.  His judgment was questionable and insight fair.  The examiner noted that the delirium symptoms had largely resolved, with some residual tangents as the Veteran tried to determine what was real or not during his hospital stay.  See id. at 536-37.

From January to May 2012, the Veteran was seen at the Sacramento VAMC: Mental Health Medication Mgt. Note.  See Capri entered in VBMS in March 2017, page 608, 617, 637.  During the examinations, the Veteran and his wife reported that the Veteran's memory continued to improve.  During the afternoons, the Veteran continued to be increasingly anxious thinking that he would not be able to sleep.  Id. at 638.  Once the Veteran fell asleep, he slept well.  He denied any nightmares.  Id.  In March 2012, the Veteran and his wife reported improvement in the Veteran's sleep and irritability.  The Veteran denied having nightmares and was less anxious about going to sleep.  The Veteran's wife stated that while the Veteran still became anxious, he no longer had constant anxiety attacks, and his anxiety seemed to be more normative considering stressors.  See id. at 617-19.  In May 2012, the Veteran experienced nightmares; however, when he awoke, he was better able to re-orient himself.  He was also thinking more clearly and exercising 30 minutes a day.  See id. at 608-09.  The examiners noted that the Veteran was casually dressed and shaved with good grooming and hygiene.  The Veteran was animated but not agitated, pleasant, cooperative and engaging, and continued to use humor and playful banter with his wife.  His speech was quick-paced but normal volume, much less rambling, and mildly anxious prosody.  Id. at 619.  He was mildly anxious with appropriate range of affect.  The Veteran denied suicidal and/or homicidal ideation.  There were no psychotic symptoms evident.  His thought process was logical and coherent and judgment and insight were fair to good.  The Veteran stated that he desired to resume autonomy.  Id. at 639.  The examiner confirmed the Veteran's PTSD diagnosis.

In July and September 2012, the Veteran reported good mood, sleeping well, and his wife agreed although she expressed concerns regarding the Veteran's recall of delusions.  The Veteran noted clear and coherent memory regarding a conspiracy when he was in the ICU, recalled seeing people fighting outside the window, and believed that his legs had been cut off.  The Veteran reported not being able to recall much of the events his wife described.  The Veteran stated that while very detailed and real, that his experience in the ICU was not actually real.  See id. at 585-87, 594-95.  The examiner noted that the Veteran was casually dressed with good grooming and hygiene.  The Veteran remained pleasant, cooperative and engaging and continued to use humor and banter with his wife.  His speech was of a normal rate and volume, spontaneous and bright prosody.  In July, his mood was anxious, and in September euthymic.  The Veteran experienced an appropriate range of affect.  His thought process remained logical and coherent.  There were no psychotic symptoms evident.  The Veteran's judgment and insight were fair to good.  See id. at 587, 595

In November 2012, Sacramento VAMC: Mental Health Medication Mgt. Note.  See id. at 576.  The Veteran stated that he felt more depressed, considered his own mortality, regretted past decisions, and, at times, experienced increased tearfulness and more irritability.  He reported sleeping well; however, he had nightmares.  The Veteran reported coping with the nightmares and the intrusive memories.  The examiner noted that Veteran was casually dressed, with good grooming and hygiene.  He was pleasant, cooperative and engaging, and continued to use humor and playful banter with his wife.  His speech was of a normal volume, fluent and spontaneous, deflated prosody.  His mood was somewhat depressed but with appropriate range of affect.  He denied suicidal and/or homicidal ideation.  His thought process was logical and coherent.  There were no psychotic symptoms evident; however, he continued to believe the experiences he had when he was delirious.  His judgment and insight were fair.  See id. at 576-78.

In April 2013, the Veteran underwent a VA examination to determine the severity of his PTSD.  See id. at 550.  The examiner reviewed the Veteran's claims file and performed an in-person examination.  The Veteran stated that he watched television.  He stated that he did not have any friends.  The Veteran reported that twice a week, he helped his wife with the shopping.  The Veteran's wife stated that the Veteran did not like crowds and easily became angry with others.  The Veteran's wife reported that in November 2011, the Veteran was hospitalized with delusions and eventually had a breakdown.  The examiner noted that the Veteran was capable of managing his financial affairs.  The Veteran's GAF score was 50.  The examiner noted that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  The examiner confirmed the PTSD diagnosis.  See id. at 550-55.

In June 2013, the Veteran was seen at the Sacramento VAMC: Mental Health Medication Mgt. Note.  Id. at 522.  During the examination, the Veteran discussed his frustration regarding the recent death of one of his sons.  The Veteran described his sleep as poor, frequent nightmares of Vietnam, and poor motivation during the day.  He did not exercise regularly.  The Veteran stated that he wished he was dead.  He had some thoughts of suicide, but denied any plans or intentions considering his relationship with his wife, whom he considered his primary source of strength.  The Veteran estimated that he demonstrated anger on a daily basis.  The examiner noted that the Veteran was casually dressed, bearded with good grooming and hygiene.  He was pleasant, cooperative, and engaging.  He spoke at a normal rate and volume, fluent and spontaneous, irritable prosody.  The Veteran's mood was irritable with slightly constricted affect.  The Veteran endorsed suicidal ideation but denied any plans or intentions; however, at times, wished he was dead.  The Veteran's thought process was logical and coherent.  The Veteran was endorsing reality of his experiences when delirious.  The Veteran's judgment and insight were fair to good.  See id. at 522-24.  

In June and October 2015, the Veteran was seen at the Sacramento VAMC: Mental health Medication Mgt. Note.  Id. at 336, 252.  The Veteran reported doing well and coping better when he thought about his son who had died.  Id. at 336, 252.  The Veteran reported sleeping well after taking two quetiapine.  He had occasional nightmares that were less violent and of places where he had experienced combat, "bad vibes."  The Veteran was casually dressed with good grooming and hygiene.  He was pleasant, cooperative and engaging with a good use of humor.  He speech was of a normal rate and volume, fluent and spontaneous, pleasant prosody.  His mood was euthymic with appropriate affect; usually joking.  The Veteran denied suicidal and/or homicidal ideation.  There were no psychotic symptoms.  His thought process was logical and coherent.  Regarding his memory, the Veteran was able to provide relevant history.  His judgment and insight were good.  Id. at 253, 337.  

In April 2016, the Veteran and his wife reported that the Veteran continued to do well, and due to exercising and diet, had lost 50 lbs. since his last visit.  The Veteran reported occasional nightmares.  His mood was generally good.  He denied intrusive memories of trauma, but still had "pangs" recalling the deaths of his father and son.  The examiner noted that the Veteran was casually dressed, with good grooming and hygiene.  The Veteran remained pleasant, cooperative and engaging, and used good humor.  The Veteran's speech was of a normal rate and volume, fluent and spontaneous, pleasant prosody.  His mood was euthymic with appropriate affect; usual humor.  The Veteran denied suicidal and homicidal ideation.  There were no psychotic symptoms.  His thought process was logical and coherent.  During the examination, the Veteran provided relevant history.  His judgment and insight were good.  Id. at 198-99.  

In November 2016, the Veteran was seen at the Sacramento VAMC.  Id. at 143.  The Veteran and his wife both reported that the Veteran continued to do well, although has regained some weight.  The Veteran also reported generally sleeping well with no serious nightmares but some dreams with vague sense of danger.  The Veteran denied serious depressive symptoms, but he had frequent moments of high anxiety, often triggered by thoughts or discussion about the deaths of his son and brother.  The Veteran's wife noted that the Veteran's anger was much better controlled with sertrailen.  The examiner stated that the Veteran was casually dressed, with good grooming and hygiene.  During the examination, the Veteran was pleasant, cooperative and engaging, and had good use of humor.  His speech was of normal rate and volume, fluent and spontaneous, and pleasant prosody.  The Veteran's mood was euthymic with appropriate affect; usual humor.  He denied suicidal and homicidal ideation.  There were no psychotic symptoms.  The Veteran's thought process was logical and coherent.  During the examination, the Veteran provided relevant history.  His judgment and insight were good.  See id. at 145-46. 

As for the period from November 3, 2011, forward, the Board finds that the Veteran's service-connected PTSD is best represented by the current 70 percent rating in effect.  Manifestations that warrant a 100 percent schedular rating are not demonstrated.  These symptoms include gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, and disorientation to time or place, or memory loss, which are not shown at any time.  

The Veteran's examiners noted anxiety, nightmares, depression, tearfulness at times and irritability.  During the examinations, the examiners noted that the Veteran was casually dressed, pleasant, cooperative and engaging.  The Veteran used humor and playful banter with his wife.  The Veteran spoke at a normal rate and volume.  His thought process was logical and coherent.  He also denied suicidal and homicidal ideation and his judgment and insight were fair.  Additionally, the Veteran and his wife noted that the Veteran was improving and in a good mood.  He was exercising and losing weight.  During his examinations, the Veteran was able to provide relevant history.  Additionally, the April 2013 VA examiner concluded that the Veteran's PTSD symptoms resulted in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  The Board notes that the Veteran continued to believe the experiences he had when he was delirious.  Additionally, his affect ranged from appropriate to constricted.  However, the Veteran's PTSD symptoms more closely approximate occupational and social impairment, with deficiencies in most areas. 

The Board further finds that, for the entire rating period on appeal, the Veteran's PTSD does not more nearly approximate a 100 percent disability evaluation.  Although the Veteran was hospitalized and experienced delusions, hallucinations and was a danger to others, the evidence shows that this behavior was not persistent and had improved and continued to improve by his November 9 discharge.  

The Board recognizes that the Court in Mauerhan v. Principi, 16 Vet. App. 436 (2002), stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, the Court further indicated that, without those examples, differentiating between rating evaluations would be extremely ambiguous.  Id. at 442.

With this in mind, the evidence shows that the Veteran's overall PTSD picture is already adequately contemplated by the 70 percent rating granted herein.  

The Board finds that the preponderance of the evidence is against the claim for an increase in excess of 70 percent for PTSD.


IV.  TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service- connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment. 

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

However, where the percentage requirements set forth above are not met, entitlement to the benefit on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  Therefore, rating boards should submit to the Director of Compensation, for extraschedular consideration all cases of veterans, who are unemployable due to service-connected disability, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b) (2017).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).

The Veteran contends he is unemployable due to service-connected PTSD which precluded him from securing and maintaining substantially gainful employment.  See July 2009 Correspondence entered in VBMS in November 2009.  After a review of the evidence of record, the Board finds that referral of the claim of entitlement to TDIU for extraschedular consideration is not warranted for the period prior to November 3, 2011.

Prior to November 3, 2011, the Veteran was service connected for PTSD rated at 30 percent.  The maximum combined rating for the Veteran's service-connected disability prior to November 3, 2011 was 30 percent.  Thus, the criteria for consideration of a schedular TDIU have not been met for the period prior to November 3, 2011.

The Veteran's employment history reflects that he stopped working and/or became too disabled to work in November 2011, and his most recent employment was working in a clerical position.  See March 2013 VA 21-8940.  The Veteran noted that he worked in the clerical position from March 2008 to November 2011.  See id.  The Veteran's educational history indicates that he has an MBA.  See April 2013 VA Examination entered in Legacy June 2013.  

In July 2009, the Veteran submitted a letter stating that due to a number of mental and physical impairments related directly to his service-connected PTSD, he had been unable to "locate or hold a job commensurate with my experience or training."  The Veteran further stated that he was having behavior difficulties to include uncontrolled anger, incoherent written and verbal communications, and a detachment from the work group that could eventually lead to his dismissal. 

In March 2010, the Veteran underwent a VA examination for his PTSD.  At the time of the examination, the Veteran was working for the state.  The examiner concluded that the Veteran's PTSD would cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to his hypervigilence, inability to get along with other people and anger and irritability.  

In July 2012 and March 2013, the Veteran's wife submitted statements.  She noted that in November 2011, the Veteran had both a mental and physical breakdown.  She further stated that the Veteran "is just not capable of working due to his PTSD breakdown."    

In a correspondence dated in February 2017 received from the Social Security Administration (SSA), SSA determined that the Veteran had been disabled under 20 C.F.R. §§ 216(i), 223(d) of the Social Security Act since March 18, 2011.  SSA determined that the Veteran's heart failure was the primary diagnosis and obesity as the secondary diagnosis.  The Board notes that VA is required to consider the SSA's findings.  However, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Adjudication of VA and SSA claims is based on different laws and regulations.  In this case, SSA considered non-service connection disabilities (obesity and heart failure) as the primary reason for awarding the Veteran unemployability.  However, the law is clear, and it states that only service-connected disabilities may be considered in a claim of entitlement to a TDIU.

As the evidence demonstrated that the Veteran maintained employment during the relevant appeal period, the Board finds no basis upon which to find that a TDIU is warranted.  The Board concludes that the Veteran's overall employment history constitutes substantially gainful employment, and thus does not warrant consideration of a TDIU on an extraschedular basis.

Although the Board acknowledges the Veteran experiences limitations as a result of his service connected disability, the Board finds the totality of the evidence weighs against an award of a TDIU.  Specifically, the evidentiary record, which includes medical evidence, opinion evidence, and the Veteran's lay assertions, demonstrates that prior to November 3, 2011, the Veteran was not precluded from working due to his service-connected disability.



ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD prior to November 3, 2011 is denied.

Entitlement to an initial rating in excess of 70 percent for PTSD from November 3, 2011 is denied.

A total rating based on individual unemployability (TDIU) prior to November 3, 2011 is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


